Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021 and 10/25/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 5-7 recite the performance of steps subject to the conditions precedent “whether or not an exclusion items set as an item to be excluded from the calculation of usage” Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). As such, the claimed steps subject to conditions precedent need not be given patentable weight. Consequently, “failed in a part of the map information generated exists”, and “an area generated being overlapped with the map information generated exists” need not be carried out in order for the claimed method to be performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 11 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “generate map information plotted by extracting features from measurement information including a plurality of types of information measured, and to calculate a usage amount used for generating the map information by using at least one of the plurality of types of information.” Claim 1
“generate map information plotted by extracting features from measurement information including a plurality of types of information measured, generating the map information by using at least one of the plurality of types of information and to calculate a usage fee based on the usage amount.” Claim 11
“acquire prepayment data indicating prepayment money paid by a user which generates map information plotted by extracting features from measurement information including a plurality of types of information measured, acquire fee data indicating a usage fee acquired from a usage amount, and to update the prepayment data by subtracting the fee data from the prepayment data, and stop usage during a second period after the first period when the prepayment data updated is equal to or less than a threshold.”
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human using generic computer components. That is, other than reciting “processing circuitry”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “execute”, “calculate” and “calculate” in the context of this claim encompasses the user to manually execute a map for a vehicle and calculate the usage amount of map information. 
This judicial exception is not integrated into a practical application. In particular, the claims recite some additional elements- a “map information generation program”, “measurement device” and a “processing circuitry” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying data and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 11 and 13 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-8, 12 and 14-16, further describe the identified abstract idea. The generic computer component of claims 2-8, 12 and 14-16 (processing circuitry, device, map information generation program) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noyama (JP 2000-357191 A).

As to claims 1, 5-7 and 11, Noyama teaches an information processing device, a system and a program stop device comprising:
processing circuitry to execute a map information generation program to generate map information plotted by extracting features from measurement information including a plurality of types of information measured by a measurement device which measures information on the features and is mounted on a vehicle, (para 2, 17 and 18, show that the system comprises a means for checking and monitoring the usage service)
to calculate a usage amount of the map information generation program used for generating the map information by using at least one of the plurality of types of information (para 17 and 18)
to calculate a usage fee of the map information generation program based on the usage amount (para 10, 65-66 and 76, show that the system determines the usage fee corresponding to the map information usage)
As to claim 3, Noyama teaches the device of claim 1 as discussed above. 
Noyama further teaches:
wherein processing circuitry calculates measurement time information indicating measurement time taken for measurement of the section in which the map information has been generated, as the usage amount by using at least one type of information among the plurality of types of information included in the measurement information used for generating the map information. (para 26, 35-
As to claim 4, Noyama teaches the device of claim 1 as discussed above. 
Noyama further teaches:
wherein processing circuitry calculates data amount information indicating data amount of the section in which the map information has been generated, as the usage amount by using at least one type of information among the plurality of types of information included in the measurement information used for generating the map information. (para 10, 23 and 25, the system calculates the amount of data used and determines if the data sed in reusable or not)
As to claim 8, Noyama teaches the device of claim 1 as discussed above. 
Noyama further teaches:
wherein processing circuitry transmits the usage amount.(para 54 and 56)
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noyama (JP 2000-357191 A) in view of Baik et al. referred herein as Baik (U.S. Patent Application Publication No. 2019/0265045).

As to claims 2 and 12, Noyama teaches all the limitations of claims 1 and 11 as discussed above. 
Noyama does not teach:
wherein processing circuitry calculates distance information indicating a distance of a section in which the map information has been generated, as the usage amount by using at least one type of information among the plurality of types of information included in the measurement information used for generating the map information.
However, Baik teaches:

It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to calculate the distance of map usage in Noyama as taught by Baik. Motivation to do so comes from the knowledge well known in the art that doing so would accurately determine the map usage and make the system more accurate and efficient.  

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Noyama (JP 2000-357191 A) in view of Tang et al. referred herein as Tang (U.S. Patent Application Publication No. 2013/0159193).
	
As to claim 13, Noyama teaches a device comprising:
processing circuitry to acquire prepayment data indicating prepayment money paid by a user who uses a map information generation program which generates map information plotted by extracting features from measurement information including a plurality of types of information measured by a measurement device which measures information on the features and is mounted on a vehicle, (para 49, 66 and 78)  
Noyama does not teach:

to update the prepayment data by subtracting the fee data from the prepayment data, and stop usage of the map information generation program during a second period after the first period when the prepayment data updated is equal to or less than a threshold.
However, Tang teaches:
acquire fee data indicating a usage fee acquired from a usage amount of the map information generation program when the user has used the map information generation program during a first period,(para 38 and fig. 6)
to update the prepayment data by subtracting the fee data from the prepayment data, and stop usage of the map information generation program during a second period after the first period when the prepayment data updated is equal to or less than a threshold. (para 38)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use prepayment methods in Noyama as taught by Tang. Motivation to do so comes from the knowledge well known in the art that doing so would make the system more effective and user friendly. 
As to claim 14, Noyama and Tang teach the device of claim 13 as discussed above. 
Noyama does not teach:

However, Tang teaches:
wherein processing circuitry waits for completion of the usage of the information generation program when the information generation program is in use during the second period, and stops the usage of the information generation program.(para 38, fig. 6 and para 126 and 127)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use prepayment methods in Noyama as taught by Tang. Motivation to do so comes from the knowledge well known in the art that doing so would make the system more effective and user friendly. 
As to claim 15, Noyama and Tang teach all the limitations of claim 13 as discussed above. 
Noyama does not teach:
wherein processing circuitry generates warning when the prepayment data updated is equal to or less than the threshold.
However, Tang teaches:
wherein processing circuitry generates warning when the prepayment data updated is equal to or less than the threshold. (para 127, show that the system sends a notification to the user in order to add more funds to the account)

As to claim 16, Noyama and Tang teach all the limitaitons of claim 13 as discussed above. 
Noyama does not teach:
wherein processing circuitry refers the prepayment data of a storage device in which the prepayment data is registered, when the usage of the map information generation program is stopped, and cancels a usage stop of the map information generation program when the prepayment data referred exceeds the threshold.
However, Tang teaches:
wherein processing circuitry refers the prepayment data of a storage device in which the prepayment data is registered, when the usage of the information generation program is stopped, and cancels a usage stop of the information generation program when the prepayment data referred exceeds the threshold. (para 126-127)
 It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use prepayment methods in Noyama as taught by Tang. Motivation to do so comes from the knowledge well known in the art that doing so would make the system more effective and user friendly. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628